Per Curiam:.
Martin Ray Caudill was convicted by a judge of the traffic and ordinance division of Detroit recorder’s court of driving in violation of a City of Detroit ordinance. He was sentenced to pay a fine of $25 or to serve 5 days in the Detroit bouse of correction. He appeals.
An examination of the record discloses no prejudicial error and evidence sufficient to support the finding of guilt. The findings of the trial judge are not clearly erroneous. GrCR 1963, 517.1, 785.1(1).
Affirmed.
Levin, P. J. and Burns and Dalton, JJ., concurred.